United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3762
                        ___________________________

  Quinn Bass, Surviving son, individually, and as plaintiff Ad Litem on behalf of
    decedent Lawrence C. Bass Jr.; LaToya Garcia, Surviving daughter; M. B.,
Surviving minor daughter, through their Natural Mother, and Next Friend, Phynice
 Kelley; T. B., Surviving minor daughter, through their Natural Mother, and Next
Friend Phynice Kelley; Phynice Kelley, Next friend of Lawrence C. Bass Jr., deceased

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

                             United States of America

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: January 20, 2021
                              Filed: January 28, 2021
                                   [Unpublished]
                                  ____________

Before KELLY, MELLOY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
       Quinn Bass, LaToya Garcia, Phynice Kelley, and minors M. B. and T. B.--
through their mother and next friend Kelley--appeal the district court’s1 dismissal of
their Federal Tort Claims Act (FTCA) action for lack of subject matter jurisdiction.
Upon de novo review, see Buckler v. United States, 919 F.3d 1038, 1044 (8th Cir.
2019) (standard of review), we affirm. We agree with the district court that the
United States was the statutory employer of appellants’ decedent under Missouri law,
such that workers’ compensation was their exclusive remedy, and thus the United
States was not liable under the FTCA. See id. (if private person acting in similar
circumstances would not be liable under state law for alleged harm, there is no FTCA
waiver of sovereign immunity); Bass v. Nat’l Super Markets, Inc., 911 S.W.2d 617,
619-20 (Mo. banc 1995) (elements of statutory employment).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.

                                         -2-